DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/994,938 was filed on 08/17/2020, and claims foreign priority to KR10-2019-0165813, filed 12/12/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

Response to Amendment
This Office Action is in response to the amendments submitted on 03/30/2022, and based on further search and consideration.  Claims 1, 2, 5, 7, 8, 10, 12, 14, 19 are currently amended.  Claims 1-20 are pending and ready for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. 103 as obvious over, Edwards (US 5757620).
Regarding claim 1, Edwards discloses:
A semiconductor module (multi-chip module MCM, abstract), comprising: a substrate (10, fig 1) having a central region (central region, annotated fig 1) and an edge region (everything outside of central region, annotated fig 1) that surrounds the central region, 
the edge region including, a first edge section (first edge section, ann fig 1) that includes a corner zone of the substrate, and
 a second edge section (everything outside of central region, ann fig 1) disposed between the central region of the substrate and a lateral surface (sides of MCM) of the substrate, 
wherein the first edge section does not overlap the central region in a first direction (first direction, ann fig 1) that is parallel to the substrate or in a second direction (second direction, ann fig 1) that is parallel to the substrate and perpendicular to the first direction; 
a plurality of semiconductor packages (chips, abstract; chips 54, 55, 52, 57, etc fig 1) mounted on the substrate, wherein a first semiconductor package of the plurality of semiconductor packages is located in the central region (first package 52, fig 1), 
each of a plurality of second semiconductor packages (second semiconductor packages, ann fig 1) of the plurality of semiconductor packages is located in the second edge section and overlaps the central region in the first direction (short lines in first direction intersect second packages and central region, ann fig 1) 
each of a plurality of third semiconductor packages (third semiconductor packages, ann fig 1) of the plurality of semiconductor packages is located in the second edge section and overlaps the central region in the second direction (short lines in second direction intersect third packages and central region, ann fig 1), and the first edge section does not include any semiconductor package (fig 1); 
and a heat radiation structure (cap or cover or heat sink 50) on the plurality of semiconductor packages, wherein the heat radiation structure includes: a first part (first part, ann fig 2) on (over) top surfaces of the plurality of semiconductor packages; 
and a second part (second part, ann fig 1 and 2, including picture-frame edge section, ann Fig 1, and descending portion between packages, ann fig 2) that completely surrounds (fig 1, descending picture frame of lid meets substrate 10) the plurality of semiconductor packages, the second part and the first part being connected as parts of a single unitary body formed of a same material to each other on the edge region of the substrate (entire lid 50, formed by drilling blind holes in a single material, col 5 ln 15-23), 
wherein a point in the first edge section (point where first direction line crosses second direction line in first edge section, ann fig 1) overlaps the third plurality of semiconductor packages in the first direction, overlaps the second plurality of semiconductor packages in the second direction, and does not overlap the central region in the first direction or in the second direction (fig 1), and 
wherein a width in the first direction of the second part on the first edge section is different from a width in the first direction of the second part on the second edge section (ann fig 2, widths of second part vary depending on location of deeper blind holes.)

    PNG
    media_image1.png
    575
    632
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    281
    618
    media_image2.png
    Greyscale

Regarding claim 2, Edwards discloses the plurality of semiconductor packages include the first semiconductor package (52) and the second semiconductor package different from the first semiconductor package (every individual package may be different in size, power, performance, etc; col 6 ln 35), wherein the first semiconductor package is disposed on the central region of the substrate (ann fig 1), and wherein the second semiconductor package is disposed on the edge region of the substrate (ann fig 1).  
Regarding claim 4, Edwards discloses a height of the first semiconductor package is the same as a height of the second semiconductor package (fig 2; same size and height col 2 ln 10; chips could be same or different, col 7 ln 1).  
Regarding claim 5, Edwards discloses the second part of the heat radiation structure includes: an outer surface (outer surface, ann fig 1) that is externally exposed; 
and an inner surface (inner surface, ann fig 2) that is opposite to the outer surface and is adjacent to the semiconductor packages, wherein, in a plan view, the outer surface has a tetragonal ring shape (picture frame shape, col 6 ln 10) along lateral surfaces of the substrate, and wherein, in a plan view, the inner surface is crooked along lateral surfaces of the plurality of semiconductor packages (sidewalls of blind holes follow outline of individual packages, fig 1).  
Regarding claim 6, Edwards discloses that the inner surface of the second part on the first edge section is not aligned with the inner surface of the second part on the second edge section (inner surfaces of all blind pockets vary in depth and location, and so are not aligned in at least one of the first, second, or Z directions.)  
Regarding claim 7, Edwards discloses the second part of the heat radiation structure includes: an outer surface (outer surface, ann fig 1) that is externally exposed; and an inner surface that is opposite to the outer surface and is adjacent to the plurality of semiconductor packages, wherein a distance between the outer and inner surfaces on the first edge section is different from a distance between the outer and inner surfaces on the second edge section (different widths, ann fig 2).  

Regarding claim 8, Edwards discloses that portions of the edge region (everything outside central region) are zones on which the plurality of semiconductor packages are mounted (locations under packages, e.g. under package 55), and other portions (portions between chips, at edge of MCM, etc) of the edge region are spaced apart from the plurality of semiconductor packages, the other portions of the edge region are zones on which the plurality of semiconductor packages are not mounted and overlap (second part covers e.g. space between packages 54, 55, ann fig 2) the second part of the heat radiation structure.  
Regarding claim 9, Edwards discloses the second part of the heat radiation structure at least partially covers the other portions of the edge region (e.g. ann fig 2, second part covers e.g. space between packages 54, 55, ann fig 2.)
Regarding claim 11, Edwards discloses an adhesive layer (28, fig 1) between the substrate and the second part of the heat radiation structure, wherein the adhesive layer is in contact with a bottom surface of the second part and with a top surface of the substrate (fig 1).  

Claim 3 is rejected under 35 U.S.C. 103 as obvious over Edwards (US 5757620) in view of Rickard (US 10700046 B2).
Regarding claim 3, Edwards arguably does not expressly disclose that the second semiconductor package includes a memory chip.
However, memory chips are often included in multi-chip modules.  For example, Rickard discloses a second semiconductor package (e.g. chiplet 1, fig 2B) which includes a memory chip (col 7 ln 60).  Because the chips of Edwards can include chips having a variety of power requirements, sizes, package design, etc (Edwards col 4 ln 50-55), a person having ordinary skill in the art at the time of filing could have substituted one of the memory chiplets of Rickard for one of the second semiconductor packages of Edwards, to achieve the predictable result of permitting the MCM to accept and store instructions.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Edwards (US 5757620).
Regarding claim 10, Edwards does not explicitly disclose that a ratio of a planar area of a bottom surface of the second part to a planar area on which the plurality of semiconductor packages are mounted falls within a range of about 0.78 to about 2.  (Although Edwards does disclose a bottom surface, ann. Fig 1, and this surface varies with the pitch, number, and size of the packages.)
However, Edwards does disclose that the size and pitch of the chips may be varied based on design considerations such as thermal management (col 4 ln 33, col 6 ln 37), the ability to repair the module (col 7 ln 65), and the presence of other electronic components (col 6 ln 25) 
One of ordinary skill in the art would have readily recognized the relation between space available for chips and space available for other components or left between chips for thermal management.  Thus, optimizing the layout of the package by rearranging or resizing chips and accordingly adjusting a ratio of a planar area of a bottom surface of the second part to a planar area on which the plurality of semiconductor packages are mounted would have been an obvious matter of design choice and optimization.  Absent evidence that a claimed range is critical, rearranging parts of an invention typically involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Change in the proportions, without any criticality, are within the level of skill in the art as the particular proportional range claimed by applicant encompasses a variety of configurations that a person having ordinary skilled in that will find obvious to provide using routine experimentation; In Re Dailey, 149 USPQ 47 (CCPA 1976).

Claim(s) 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. 103 as obvious over, Bardia (US 20110240361 A1).
Regarding claim 12, Bardia discloses a semiconductor module (12, fig 4B), comprising: a substrate 44 having a central region (central region, ann fig 4b), an outer region (outer region) that surrounds the central region, and a middle region (middle region) disposed between the central region and the outer region; 
a first semiconductor package (rightmost 76, fig 4b) mounted on the central region of the substrate; 
a plurality of second semiconductor packages (other 76) mounted on the middle region of the substrate; 
and a heat radiation structure (10) disposed on the first semiconductor package and the second semiconductor packages, wherein the heat radiation structure includes: 
a first part 23, fig 4a that is disposed on top surfaces of the first and second semiconductor packages; 
a second part second part, ann fig 4b that surrounds the middle region, 
the second part and the first part being connected to each other on the outer region of the substrate fig 4b; 
a third part third part, ann. Fig 4b that is spaced apart from the second part and surrounds the first semiconductor package, the third part and the first part being connected to each other on the central region of the substrate (23 is connected to all other parts of lid, fig 4a); 
and a fourth part (4th part, ann fig 4B) that extends radially from a corner of the third part and connects the second part to the third part in a plan view (radial ribs cross middle region, fig 4B), 
wherein the first part, the second part, the third part, and the fourth part are connected as parts of a single unitary body formed of a same material to each other (all parts of cover formed by stamping planar sheet metal, claim 6).  

    PNG
    media_image3.png
    574
    699
    media_image3.png
    Greyscale
	 


Regarding claim 13, Bardia further discloses one end of the fourth part is connected to the second part, another end of the fourth part is connected to the third part, and the fourth part runs across the middle region (4th part is one of radial ribs contacting second and third parts).
Regarding claim 14, Bardia further discloses the fourth part is on the middle region of the substrate (4th part above middle region, ann. Fig 4b).
Regarding claim 15, Bardia further discloses the fourth part is disposed between the second semiconductor packages (4th part between two arbitrary second semiconductor packages A and B, ann fig 4B).  

Claim(s) 16-17 are rejected under 35 U.S.C. 103 as obvious over Bardia (US 20110240361 A1) in view of Rickard (US 10700046 B2).
Regarding claim 16, Bardia further discloses wherein the first semiconductor package (rightmost 76) is different (differently shaped) from the second semiconductor packages (other 76).
Bardia does not expressly disclose that the first semiconductor package includes a logic chip, a system-on-chip (SOC), or an application processor (AP).
However, core logic chips are often included in packages in order to reduce power consumption and increase speed.  For example, Rickard discloses a first semiconductor package (VLSI core IC, fig 2B) which is different (different in shape and function, col 1 ln 33-55) from second semiconductor packages (chiplets 1-10), and the first semiconductor package includes a logic chip, a system-on-chip (SOC) (SOC, fig 4B), or an application processor (AP).  This provides specialized functionality on a single chip, reducing power consumption and cost, as disclosed by Rickard at e.g. col 1 ln 33-55.
Because the semiconductor packages 76 of Bardia may be any type of integrated circuits or electronic components, a person having ordinary skill in the art at the time of filing could have substituted the SOC with thermal fill of Rickard for the semiconductor 76 of Bardia.  This would achieve the predictable result of providing specialized functionality on a single chip, reducing power consumption and cost, as disclosed by Rickard at e.g. col 1 ln 33-55.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

    PNG
    media_image4.png
    404
    459
    media_image4.png
    Greyscale

Regarding claim 17, the combination of Bardia and Rickard further discloses a thermal conductive layer (thermal fill 310, Rickard) between the first semiconductor package and the heat radiation structure and between the second semiconductor packages and the heat radiation structure, wherein the thermal conductive layer is in contact with the first part (thermal fill contacting underside of lid, fig 3B Rickard; first part 23 being the underside of lid fig 4A Bardia).  

Claim 18 is rejected under 35 U.S.C. 103 as obvious over Bardia (US 20110240361 A1).
Regarding claim 18, Bardia arguably does not explicitly disclose that a ratio of a planar area (arbitrarily-selected planar area of interior side of cover, beneath second part) of a bottom surface of the second part to a planar area on which the first and second semiconductor packages are mounted falls within a range of about 0.78 to about 2.  
However, Bardia does disclose that the size and spacing of the second part may be varied based on design considerations such as thermal management (para 0045), and vibration management (para 0045).
One of ordinary skill in the art would have readily recognized the relation between the number of ribs and elevations forming the second part, and the design requirements of the chips.  Thus, optimizing the layout of the package by rearranging the number and spacing of ribs and elevations (and accordingly adjusting the ratio of the planar area of a bottom surface of the second part to a planar area on which the first and second semiconductor packages are mounted) would have been an obvious matter of design choice and optimization.  Absent evidence that a claimed range is critical, rearranging parts of an invention typically involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Change in the proportions, without any criticality, are within the level of skill in the art as the particular proportional range claimed by applicant encompasses a variety of configurations that a person having ordinary skilled in that will find obvious to provide using routine experimentation; In Re Dailey, 149 USPQ 47 (CCPA 1976).

Claim(s) 19-20 are rejected 35 U.S.C. 103 as obvious over Edwards (US 5757620) in view of Sato (US 7875971 B2).
Regarding claim 19, Edwards discloses:
A semiconductor module (MCM abstract), comprising: a substrate (10, fig 1) having a central region (central region, ann fig 1) and an edge region (everything outside of central region, annotated fig 1) that surrounds the central region, in a plan view, 
the edge region including a first edge section (first edge section, ann fig 1) that includes a corner zone of the substrate, and 
a second edge section (everything outside of central region, ann fig 1) disposed between the central region of the substrate and a lateral surface of the substrate,   
wherein the first edge section does not overlap the central region in a first direction (first direction, 2nd ann fig 1) that is parallel to the substrate or in a second direction (second direction, 2nd ann fig 1) that is parallel to the substrate and perpendicular to the first direction; 
a plurality of semiconductor packages (chips, abstract; chips 54, 55, 52, 57, etc fig 1) mounted on the substrate, wherein a first semiconductor package (first package 52, fig 1) of the plurality of semiconductor packages is located in the central region, 
each of a plurality of second semiconductor packages of the plurality of semiconductor packages (second semiconductor packages including 56, 2nd ann fig 1) is located in the first edge section and does not overlap the central region in the first direction or the second direction, 
each of a plurality of third semiconductor packages (third semiconductor packages including 57, 2nd ann. Fig 1) of the plurality of semiconductor packages is located in the second edge section and overlaps the central region in the second direction.
Edwards does not disclose that the central region does not overlap any semiconductor package other than the first semiconductor package in the first direction.  (Edwards discloses that chips 50, 51, 53-55 overlap the central region in the first direction, 2nd annotated fig 1, rather than a T-shaped or I-shaped layout.)
However, chips in an MCM are often rearranged as needed to achieve design requirements.  For example, Sato discloses grouping memory elements 30 to the left and right of a logic circuit 20, such that the central region (40, fig 8) does not overlap any semiconductor package other than the first semiconductor package in the first direction (vertical in view of fig 8.)    A person having ordinary skill in the art at the time of filing could have rearranged the chips 50-51 and 53-55 of Edwards in order to group them with thermally similar chips, as disclosed by Sato at e.g. col 7 ln 30.  This would arrive at an I-shaped configuration wherein the central region does not overlap any semiconductor package other than the first semiconductor package in the first direction (because chips 50-51 and 53-55 of Edwards are placed elsewhere).
It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the rearrange the chips of Edwards according to the teachings of Sato because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods arranging chips in an MCM, and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.  Additionally, given the teaching of the references, it would have been obvious to determine the chip arrangment. See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Note that the specification contains no disclosure of either the critical nature of the claimed chip positions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

    PNG
    media_image5.png
    575
    699
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    487
    578
    media_image6.png
    Greyscale


 Further regarding claim 19, Edwards discloses:
and a plurality of connection terminals (22, fig 3) disposed between the substrate and the plurality of semiconductor packages; 
a plurality of external terminals (12) disposed on a bottom surface of the substrate and coupled to the connection terminals; 
a heat radiation structure (50) disposed on the plurality of semiconductor packages; and 
a thermal conductive layer (thermal paste 71, 72, 73, 74 and 75 , figs 1, 3, etc) disposed between the heat radiation structure and the plurality of semiconductor packages, 
wherein the plurality of semiconductor packages include: the first semiconductor package; and the plurality of second semiconductor packages different (all chips same or different, col 6 ln 35-45) from the first semiconductor package, wherein the heat radiation structure includes:   
a first part (first part, 2nd ann fig 1) on top surfaces of the first and second semiconductor packages; 
and a second part (second part, 2nd ann. Fig 1) that completely surrounds the first and second semiconductor packages in a plan view, the second part and the first part being connected as parts of a single unitary body formed of a same material to each other on the edge region of the substrate, wherein 
a point (point where first and second direction lines cross, 2nd ann. Fig 1, ann. Fig 2) in the first edge section overlaps the third plurality of semiconductor packages in the first direction, overlaps the second plurality of semiconductor packages in the second direction, and does not overlap the central region in the first direction or in the second direction (2nd ann. fig 1), 
and wherein a width in the first direction of the second part on the first edge section is different from a width in the first direction of the second part on the second edge section (different widths, ann. Fig 2).  

    PNG
    media_image2.png
    281
    618
    media_image2.png
    Greyscale


Regarding claim 20, Edwards further discloses an adhesive layer (28, fig 1) between the substrate and the second part of the heat radiation structure, wherein the adhesive layer is in contact with a bottom surface of the second part of the heat radiation structure and with a top surface of the substrate.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sherif US 5604978 discloses pockets formed in a lid over chips, e.g. fig 1
Edwards US 6979899 discloses that pockets formed in a lid over chips may have descending sidewalls contacting a top surface of a substrate, and chips may share pockets, e.g. figs 2a, 2b.
Ro US 20020041018 A1 discloses a radiating arrangement of chips, e.g. fig 1
Barber US 20020167080 A1 discloses alternatives in which central SOCs may be substituted for additional chiplets, e.g. fig 4.
Shimizu US 5787310 A discloses a variety of chip arrangements around a central CPU, e.g. fig 23, etc.
Leal US 20140077352 A1 discloses a variety of connected chip cups over and around chips in an MCM, e.g. figs 2, 4, including portions radially projecting from corners.
Burton US 20120250260 A1 discloses a method of forming a heat spreading lid 104 with custom pockets for any arrangement of chips, e.g. fig 1
Tashiro US 20050072972 A1 discloses pocketed covers for chips having any arrangement, e.g. figs 9a-9b.

    PNG
    media_image7.png
    855
    626
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    359
    573
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    648
    539
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    390
    722
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    437
    519
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    708
    534
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    513
    487
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    644
    843
    media_image14.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817